Mr. Justice King
delivered the following dissenting opinion:
I am unable to concur with that part of the opinion holding that, under the circumstances presented by the record, an attachment will lie. I regard it as a well-established rule that, unless the statute expressly provides for a liberal construction, all enactments relative to attachments must be strictly construed, and may not be extended by implication or interpretation. Our statute makes no provision for an exception to this rule, with reference to which Mr. Justice Strahan, in Case v. Noyes, 16 Or. 329, 333 (19 Pac. 104, 106), referring to provisions of the code upon the question, remarks: “The court has no power to enlarge or extend them beyond the letter of the statute.” Similar enactments were under *359consideration by the Supreme Court of New Jersey in Van Emburgh v. Pullinger, 16 N. J. Law 457, concerning which the court say: “The proceeding by attachment is altogether a statutory remedy, and, if it fails to reach the case of an insolvent debtor, we cannot extend it to him by construction.” The Supreme Court of Michigan, having the same question under consideration, observes: “As said at the outset, attachment is a harsh and extraordinary remedy. The law may well restrict its use. * * It is common knowledge that few men or firms can survive an attack by attachment. It is the almost certain precursor of insolvency, as in former days it was of bankruptcy, and we should hesitate before broadening the scope of the act in question”: Jaffrey v. Jennings, 101 Mich. 515, 522 (60 N. W. 52, 54: 25 L. R. A. 645). The Court of Appeals of New York, in Penoyar v. Kelsey, 150 N. Y. 77, 80 (44 N. E. 788, 789: 34 L. R. A. 248), in announcing the law relative to attachments in that state, gives its conclusion thus: “Owing to the statutory origin and harsh nature of this remedy, the section in question should be construed, in accordance with the general rule applicable to statutes in derogation of the common law, strictly in favor of those against whom it may be employed.” For a collation of the authorities of many states, including Oregon, holding to the above effect, see 4 Cyc. 400, 401.
The conditions under which an attachment may be made a lien upon the property of the debtor are clearly circumscribed in Sections 296, 297, B. & C. Comp, the enumeration of which provisions with reference thereto, under all rules of statutory construction, excludes all others not there specified. Plaintiff has not brought himself within any of the requirements indicated in those sections. The note and mortgage securing it accepted by him as security for the loan are regular in form, and properly executed, and the record does not disclose that they have been “rendered nugatory by the act of the *360defendant.” If not invalid when executed, no act of the defendant or of any other person since the execution of the instruments has rendered them ineffective, at least so far as appears from the record. The instruments held by plaintiff as collateral security for the debt sued upon are prima facie what they purport to be, and I do not believe it comes within either the letter or spirit of the statute to permit an attaching creditor in a collateral proceeding to have it determined that instruments of this character, regular upon their face, properly executed, and under seal, are null and void — either to the extent of holding that the mortgagor was an. imbecile at the time of the execution of the mortgage and note, or to adjudge him not to be the owner of the property mortgaged.
Unless it appears that the mortgagor at the time of the execution of the instruments was adjudged insane, or otherwise incompetent, and was at that time under such disability, then I think, under the most favorable view to plaintiff, the instruments executed by him are voidable only, and are in full force and effect until annulled in some direct proceeding instituted in the proper forum and by the proper party for that purpose: Coburn v. Raymond, 76 Conn. 484 (57 Atl. 116: 100 Am. St. Rep. 1000) ; Eaton v. Eaton, 37 N. J. Law, 108 (18 Am. Rep. 716) ; Blinn v. Schwarz, 177 N. Y. 252 (69 N. E. 542: 101 Am. St. Rep. 806) ; French L. Co. v. Theriault, 107 Wis. 627 (83 N. W. 927: 51 L. R. A. 910: 81 Am. St. Rep. 856) ; Riggan v. Green, 80 N. C. 236 (30 Am. Rep. 77) ; Carrier v. Sears, 4 Allen (Mass.) 336 (81 Am. Dec. 707) ; Ashcraft v. De Armond, 44 Iowa 229; Swartwood v. Chance, 131 Iowa 714 (109 N. W. 297).
True, it is disclosed that Wade was at one time adjudged insane and committed to an asylum; but it also appears that he was subsequently discharged, thereby overcoming any presumption against him by reason of such commitment, and, until otherwise declared *361by some direct proceeding instituted for that purpose, he must be presumed to have been competent, or sane, when the instruments, here collaterally attacked, were executed.
So far as appears from the record, no steps have been taken to annul the instruments held as collateral; nor does it appear that the alleged imbecile, or any one appearing in his behalf by arid proceeding, directly, indirectly, or otherwise, in any manner disputes their sufficiency, or that the title to the land mortgaged is in any way brought in question, except by the method here under consideration.
Being of the opinion that the trial court was in error in not dissolving the attachment, I dissent from the conclusion announced by the majority on this point.